UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4194



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE JAMES, a/k/a Mutcey,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-148)


Submitted:   June 9, 2006                     Decided:   July 3, 2006


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, PA, Florence, South
Carolina, for Appellant. Jonathan S. Gasser, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Willie James pled guilty to one count of possession with

intent to distribute and distribution of five grams or more of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000).               The

district court determined James was responsible for 2.5 kilograms

of cocaine base, and sentenced him to 188 months’ imprisonment. We

affirm James’s sentence.*

                 The sole issue James raises on appeal is the contention

he should be resentenced in light of United States v. Booker, 543

U.S. 220 (2005), because the district court based his offense level

on a drug weight that was neither admitted by him nor found by a

jury beyond a reasonable doubt.            As James raises this issue for the

first time on appeal, review is for plain error.                   See United

States v. Evans, 416 F.3d 298, 300 (4th Cir. 2005).              To establish

that       a   Sixth   Amendment   error    occurred   during   sentencing,   a

defendant must show that the district court imposed a sentence

exceeding the maximum allowed based only on the facts to which he

admitted.        Id.   “Admissions may take a variety of forms, including

guilty pleas and stipulations, a defendant’s own statements in open

court, and representations by counsel.”             United States v. Revels,

___F.3d___, 2006 WL 1134148, at *2 (4th Cir. May 1, 2006) (No.

05-4142) (internal citations omitted).


       *
      This appeal was placed in abeyance pending the issuance of
United States v. Jones, No. 03-4489, 2006 WL 1328699 (4th Cir.
May 16, 2006) (unpublished).

                                      - 2 -
           At sentencing, counsel represented that James “did not

disagree   with   the   total    weight    which    was   computed      in   the

presentence report,” but rather that James disagreed with the

specific dates on which drug transactions occurred.                Any issues

involving specific dates were resolved, and counsel withdrew his

objections to the presentence report.              Consequently, James was

assigned an offense level based on the drug weight specified in the

presentence   report.     Like    the   representation     made    in    Jones,

counsel’s assertion that James did not disagree with the total

weight computed served as the “functional equivalent” of adopting

the factual basis for sentencing.         See Jones, 2006 WL 1328699, at

*3; see also Revels, 2006 WL 1134148, at *2.                 Therefore, we

conclude judicial factfinding was not required and there was no

Sixth Amendment error.

           Accordingly, we affirm James’s sentence.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -